DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 06/08/2021.

Claim Status
Claims 1-16 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 06/08/2021 have been fully considered but are not persuasive and moot in view of the new grounds of rejection.
Regarding Applicants’ arguments on pages 7-9 of the Remarks concerning the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, Examiner respectfully disagrees.
First, “radio unit” was not rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by Examiner, thus Applicants’ arguments regarding “radio unit” are moot.
Second, regarding “distributed unit” and “central unit”, it seems Applicants are confused about the “acts” described in 112(f).
According to MPEP 2181, “The presumption that 35 U.S.C. 112(f) applies is overcome when the limitation further includes the structure, material or acts necessary to perform the recited function.” and “‘Acts,’ on the other hand, correspond to how the function is accomplished
As thus, clearly, there is no structure, material or acts necessary to perform the recited functions (for example, in claim 1) of
“determines whether to issue an alarm signal to the central unit or not according to the transmission conditions”
“determines whether to suspend data transmission via the specified transmission channel or not”
Hence, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection is maintained.
Regarding the art rejections, on page 10 of the Remarks, Applicants argued that “According to the originally filed specification and as recited in the amended claim 1, the radio unit communicates the at least one user's device with the distributed unit, and the distributed unit communicates the radio unit with the central unit. In contrast, according to Moon's disclosure, it does not stand that the transceiver of serving gNB communicates the UE or another UE with the UE, and the UE communicates the transceiver of serving gNB with the gNB.”
Examiner respectfully disagrees. 
First, “the radio unit communicates the at least one user's device with the distributed unit, and the distributed unit communicates the radio unit with the central unit” is not mentioned anywhere in the claim language or the specification.
Second, to communicate is to share or exchange information, thus it’s unclear what Applicants mean by “the radio unit communicates the at least one user's device with the distributed unit”. 
“The at least one user's device” is a user’s device, it is not information. If Applicants intend “the radio unit communicates the at least one user's device with the distributed unit” to mean “the radio unit communicates information about the at least one user's device with the distributed unit” then it’s clearly not mentioned in the claim language or the specification.
Similary, it’s unclear what Applicants mean by “the distributed unit communicates the radio unit with the central unit”.
“The radio unit” is a radio unit, it is not information. If Applicants intend “the distributed unit communicates the radio unit with the central unit” to mean “the distributed unit communicates information about the radio unit with the central unit” then it’s clearly not mentioned in the claim language or the specification.
Regarding Applicants’ arguments on page 10 of the Remarks that “signal strength” is not “latency parameters”, Examiner respectfully disagrees.
It’s common knowledge, well-known in the art that “signal strength” is a “latency parameter” since “signal strength” is a parameter that is used to determine latency.
Since Applicants don’t know such fact, as a show of good faith, in order to compact prosecution, Examiner had provided prior art Herrmann, US 2003/0151513 (paragraph 47, “The cost (e.g., the number of hops, latency, etc.) may be calculated based on measures such as signal strength or packet loss rate, power reserves at the node, and networking capabilities of the node”) as documentary evidence. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to know that signal strength is latency parameter since it’s common knowledge, well-known in the art that signal strength is a latency parameter since latency is calculated based on parameters such as signal strength (Herrmann, paragraph 47) in the analogous art of communication.
Also, Applicants’ amendments include new limitations “a specified transmission channel for signal transmission between the at least one user's device and the distributed unit via the radio unit and the specified transmission channel” (claim 1) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claims 1-16, the limitation “a specified transmission channel for signal transmission between the at least one user's device and the distributed unit via the radio unit and the specified transmission channel” (claim 1) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
For example, the specification only mention “a radio unit adapted to communicate with the at least one user's device for signal transmission; a distributed unit in communication with the radio unit 
Simply put, the specification only mentions a radio unit communicates with user’s device for signal transmission and a distributed unit communicates with the radio unit via a specified transmission channel for signal transmission.
The specification doesn’t mention “a specified transmission channel for signal transmission between the at least one user's device and the distributed unit via the radio unit and the specified transmission channel”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
For claims 1-16, claim limitations performed by “distributed unit”, “central unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since “unit” is a generic placeholder / verbal construct devoid of structure that is used as a substitute for the term “means for” and such limitations do not include the structures necessary to perform the claimed functions.  There are also no structural modifiers and/or the modifiers are non-structural modifiers. Hence, the limitations invoke the application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Applicant is required to:
(a)    Amend the claim so that the claim limitation will no longer invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)     Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moon, US 2018/0220345 in view of Lau, US 2004/0259547 and Farrugia, US 2011/0211465.

For claim 1. Moon teaches: A channel loading pre-adjusting system for the fifth generation wireless communication, adapted to be used for communicating at least one user's device with a core network, (Moon, fig 35, paragraph 80, 133, 266-285) and comprising: 
a radio unit adapted to communicate with the at least one user's device for signal transmission therebetween in a wireless manner, (Moon, fig 35, paragraph 266-285, gNB communicates with UE; paragraph 133, “The disclosure relates to a next generation wireless communication system and, more particularly, to a system, method, and apparatus for performing cell measurement and mobility management operations using signals transmitted by means of beamforming in a beamforming-based system including one or more base stations and one or more terminals.”; paragraph 21, “In accordance with another aspect of the disclosure, a base station may control a plurality of terminals using various sizes of bands to use resources evenly in the operating band of the system. In addition, the base station allows the terminal to perform scheduling, modulation and coding scheme (MCS), channel state indication (CSI) reporting, measurement, and the like within a configured partial band, thereby 
the radio unit performing radio-frequency processing; (Moon, fig 73, paragraph 816-823, gNB includes transceiver, transceiver is a radio unit, transceiver by definition performs radio-frequency processing; also see paragraph 17, “The base station includes a transceiver and a controller configured to transmit a first scheduling information for a first frequency band to a terminal, switch a bandwidth to the first frequency band according to the first scheduling information, start a timer for the first frequency band, and switch the bandwidth to a second frequency band when the timer expires.”)
a distributed unit in communication with the radio unit via a specified transmission channel for signal transmission between the at least one user’s device and the distributed unit via the radio unit and the specified transmission channel, the distributed unit performing baseband processing; (Moon, fig 35, paragraph 266-285, UE communicates with gNB via specified connection/channel; paragraph 133, “The disclosure relates to a next generation wireless communication system and, more particularly, to a system, method, and apparatus for performing cell measurement and mobility management operations using signals transmitted by means of beamforming in a beamforming-based system including one or more base stations and one or more terminals.”; paragraph 21, “In accordance with another aspect of the disclosure, a base station may control a plurality of terminals using various sizes of bands to use resources evenly in the operating band of the system. In addition, the base station allows the terminal to perform scheduling, modulation and coding scheme (MCS), channel state indication (CSI) reporting, measurement, and the like within a configured partial band, thereby minimizing a reduction of scheduling and handover performance in the entire band.”; more details about the channels and baseband circuit in paragraph 553-560; more details about UE in fig 72, paragraph 813-815, 819-823; UE is a distributed unit; implicit that UE (distributed unit) communicates with other UEs via base station)
and a central unit in communication with the distributed unit for signal transmission, (Moon, fig 35, paragraph 266-285, gNB in communication with UE for signal transmission; more details about gNB in fig 73, paragraph 816-823; gNB is central unit)
the central unit being adapted to communicate with the core network for signal transmission between the distributed unit and the core network, (Moon, fig 35, 73, paragraph 266-285, 816-823, implicit that base station (central unit) communicates with the core network for signal transmission between the UE (distributed unit) and the core network)
and controlling and coordinating operations of the distributed unit (Moon, paragraph 21, “In accordance with another aspect of the disclosure, a base station may control a plurality of terminals using various sizes of bands to use resources evenly in the operating band of the system. In addition, the base station allows the terminal to perform scheduling, modulation and coding scheme (MCS), channel state indication (CSI) reporting, measurement, and the like within a configured partial band, thereby minimizing a reduction of scheduling and handover performance in the entire band.”; also see fig 35, paragraph 266-285 for more details, examples of such controlling, coordinating)
wherein transmission conditions of the specified transmission channel are periodically detected by the distributed unit, and the distributed unit determines whether to issue an alarm signal to the central unit or not according to the transmission conditions, (Moon, fig 35, paragraph 266-285, “The UE performs measurement, based on the measurement configuration information received from the serving gNB. A. Here, the UE measures the signal strength or quality of the SS transmitted from the serving gNB and the target gNB… If any event that the signal strength of the target gNB is greater than the signal strength of the serving gNB by offset is detected at operation S3520 through a comparison of signal strength, the UE transmits a measurement report to the serving gNB at operation S3540.”; more details about the measuring process in fig 14-17, paragraph 147-168)
and in response to the alarm signal, the central unit determines whether to suspend data transmission via the specified transmission channel or not, (Moon, fig 35, paragraph 266-285, “When the measurement report is received from the UE, the serving gNB transmits a handover request to the target gNB at operation S3550 to perform an admission control… Through this, the UE completes the handover from the serving gNB to the target gNB.”; handover means data transmission between serving gNB and UE is suspended (transfer over, handover to target gNB))
wherein the transmission conditions include a first group of latency parameters realized in a first number of consecutive detecting operations of the distributed unit (Moon, fig 35, paragraph 266-285, “The UE performs measurement, based on the measurement configuration information received from the serving gNB. A. Here, the UE measures the signal strength or quality of the SS transmitted from the serving gNB and the target gNB… If any event that the signal strength of the target gNB is greater than the signal strength of the serving gNB by offset is detected at operation S3520 through a comparison of signal strength, the UE transmits a measurement report to the serving gNB at operation S3540.”; signal strength of serving gNB is a first group of latency parameters; fig 14-17, paragraph 147-168 discuss consecutive detecting, measuring operations; Examiner takes official notice that it’s common knowledge, well-known in the art that signal strength is latency parameter since signal strength is a parameter that is used to determine latency. Examine provides Herrmann, US 2003/0151513 (paragraph 47, “The cost (e.g., the number of hops, latency, etc.) may be calculated based on measures such as signal strength or packet loss rate, power reserves at the node, and networking capabilities of the node”) as documentary support. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to know that signal strength is latency parameter since it’s well-known in the art that signal strength is a latency parameter since latency is calculated based on parameters such as signal strength (Herrmann, paragraph 47) in the analogous art of communication)
and a temporal threshold derived from a second group of latency parameters realized in a second number of consecutive detecting operations of the distributed unit, (Moon, fig 35, paragraph 266-285, “The UE performs measurement, based on the measurement configuration information received from the serving gNB. A. Here, the UE measures the signal strength or quality of the SS transmitted from the serving gNB and the target gNB… If any event that the signal strength of the target gNB is greater than the signal strength of the serving gNB by offset is detected at operation S3520 through a comparison of signal strength, the UE transmits a measurement report to the serving gNB at operation S3540.”; signal strength of target gNB is a temporal threshold derived from a second group of latency parameters; fig 14-17, paragraph 147-168 discuss consecutive detecting, measuring operations)
and the first group of latency parameters are dynamically updated with time. (Moon, fig 35, paragraph 266-285, “The UE performs measurement, based on the measurement configuration information received from the serving gNB. A. Here, the UE measures the signal strength or quality of the SS transmitted from the serving gNB and the target gNB… If any event that the signal strength of the target gNB is greater than the signal strength of the serving gNB by offset is detected at operation S3520 through a comparison of signal strength, the UE transmits a measurement report to the serving gNB at operation S3540.”; signal strength of serving gNB is a first group of latency parameters; fig 14-17, paragraph 147-168 discuss detecting, measuring operations include dynamically updated with time)
Even though it’s implicit that UE (distributed unit) communicates with other UEs via base station, Examiner understands Applicants might not know such fact or might refuse to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art Lau to teach such fact.
Lau from the same or similar fields of endeavor teaches: UE (distributed unit) communicates with other UEs via base station (Lau, paragraph 3, “A UE located in a particular cell being served by a base station communicates with other UEs or with other communication systems via the base station. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lau into Moon, since Moon suggests a technique for communication between UEs and base station, and Lau suggests the beneficial way of having such UEs communicates with each other via such base station since it’s well known in the art that a UE located in a particular cell being served by a base station communicates with other UEs or with other communication systems via the base station (Lau, paragraph 3) in the analogous art of communication.
Even though it’s implicit that base station (central unit) communicates with the core network for signal transmission between the UE (distributed unit) and the core network, Examiner understands Applicants might not know such fact or might refuse to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art Lau to teach such fact.
Farrugia from the same or similar fields of endeavor teaches: base station (central unit) communicates with the core network for signal transmission between the UE (distributed unit) and the core network (Farrugia, paragraph 46, “The UE communicates with the core network via the base stations (e.g. BS3, BS4, BS5)”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Farrugia into Moon and Lau, since Moon suggests a technique for communication between UE and base station, and Lau suggests the beneficial way of having such UE communicates with core network via such base station since it’s well known in the art that UE communicates with the core network via the base stations (Farrugia, paragraph 46) in the analogous art of communication.

For claim 12. Moon, Lau, and Farrugia disclose all the limitations of claim 1, and Moon further teaches: wherein the first number is equal to the second number. (Moon, fig 35, paragraph 266-285, “The UE performs measurement, based on the measurement configuration information received from the serving gNB. A. Here, the UE measures the signal strength or quality of the SS transmitted from the serving gNB and the target gNB… If any event that the signal strength of the target gNB is greater than the signal strength of the serving gNB by offset is detected at operation S3520 through a comparison of signal strength, the UE transmits a measurement report to the serving gNB at operation S3540.”; signal strength of serving gNB is a first group of latency parameters; fig 14-17, paragraph 147-168, the number of measured values for serving gNB can be the same or different from the number of measured values for target gNB)

For claim 13. Moon, Lau, and Farrugia disclose all the limitations of claim 1, and Moon further teaches: wherein the first number is not equal to the second number. (Moon, fig 35, paragraph 266-285, “The UE performs measurement, based on the measurement configuration information received from the serving gNB. A. Here, the UE measures the signal strength or quality of the SS transmitted from the serving gNB and the target gNB… If any event that the signal strength of the target gNB is greater than the signal strength of the serving gNB by offset is detected at operation S3520 through a comparison of signal strength, the UE transmits a measurement report to the serving gNB at operation S3540.”; signal strength of serving gNB is a first group of latency parameters; fig 14-17, paragraph 147-168, the number of measured values for serving gNB can be the same or different from the number of measured values for target gNB)

For claim 14. Moon, Lau, and Farrugia disclose all the limitations of claim 1, and Moon further teaches: wherein the latency parameters in the first group are partially the same as the latency 
and the second group of latency parameters, as well as the first group of latency parameters, are dynamically updated with time. (Moon, fig 35, paragraph 266-285, “The UE performs measurement, based on the measurement configuration information received from the serving gNB. A. Here, the UE measures the signal strength or quality of the SS transmitted from the serving gNB and the target gNB… If any event that the signal strength of the target gNB is greater than the signal strength of the serving gNB by offset is detected at operation S3520 through a comparison of signal strength, the UE transmits a measurement report to the serving gNB at operation S3540.”; signal strength of serving gNB is a first group of latency parameters; fig 14-17, paragraph 147-168 discuss detecting, measuring operations include dynamically updated with time)

For claim 16. Moon, Lau, and Farrugia disclose all the limitations of claim 1, and Moon further teaches: wherein the second group of latency parameters do not change with time, and the temporal threshold is a constant. (Moon, fig 35, paragraph 266-285, “The UE performs measurement, based on the measurement configuration information received from the serving gNB. A. Here, the UE measures the signal strength or quality of the SS transmitted from the serving gNB and the target gNB… If any event that the signal strength of the target gNB is greater than the signal strength of the serving gNB by 

Allowable Subject Matter
Claims 2-11, 15 would be allowable if rewritten to overcome the rejection(s) 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA HUYNH/Primary Examiner, Art Unit 2462